Citation Nr: 0914759	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-27 422	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a rating in excess of 10 percent for status 
post T7 compression fracture.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979, 
and from January 2003 to June 2004, with additional reserve 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

This appeal was previously before the Board in April 2008 and 
was remanded for additional development and to ensure due 
process.  The case has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  For the period from June 6, 2004 through November 3, 
2008, the Veteran's service-connected status post T7 
compression fracture was manifested by forward flexion of the 
thoracolumbar spine greater than 60 degrees, with no muscle 
spasm present.

2.  For the period beginning November 4, 2008 the Veteran's 
service-connected status post T7 compression fracture was 
manifested by forward flexion of the thoracolumbar spine to 
60 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior 
to November 4, 2008, for the Veteran's status post T7 
compression fracture, have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 
5235 (2008).

2.  Beginning November 4, 2008, the criteria for a rating of 
20 percent for the Veteran's status post T7 compression 
fracture have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, in a July 2004 letter, issued prior to the 
decision on appeal, and in a January 2005 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  The 
letters advised the Veteran of what information and evidence 
is needed to substantiate a claim for an increased rating, 
including evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  A May 2008 letter from the Appeals 
Management Center (AMC) informed the Veteran of the necessity 
of providing medical or lay evidence demonstrating the level 
of disability, and the effect that the symptoms has on his 
employment and daily life.  The letter also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability rating and an 
effective date.  In addition, the letter provided the 
pertinent rating criteria for evaluating the Veteran's T-7 
fracture.  See Vazquez, supra.  The case was last 
readjudicated in December 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, post-service medical 
records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument to support his claim.  He also advised the VA 
examiners of the impact of his condition on his functioning.  
Thus, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  See Sanders, 
487 F.3d 881; see also Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Therefore, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

By way of history, the Board notes that a February 2001 
rating decision established service connection for status 
post T7 vertebra compression fracture effective May 25, 2000.  
A June 2001 rating decision then increased the Veteran's 
evaluation from noncompensable to 20 percent disabling, 
effective May 25, 2000.  The Veteran continued at this 
evaluation until he was called to active duty, and his 
compensation was discontinued on January 21, 2003.  Following 
release from active duty, the Veteran's disability was 
reevaluated and a September 2004 rating decision assigned a 
10 percent rating for status post T7 compression fracture 
with an evaluation of 10 percent effective June 6, 2004.  The 
September 2004 rating decision is the decision on appeal.

The Veteran's status post T7 compression fracture is 
currently evaluated under Diagnostic Code 5235 pursuant to 
the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2008).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 10 disability rating for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height. A 20 percent rating 
is warranted where forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees; 
or the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating requires forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71(a) (2008).

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are to be 
evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2008).

As noted above, the Veteran was called to active duty in 
January 2003.  While on active duty the Veteran received a 
permanent profile due to his back, and in November 2003 was 
given light duty for 48 hours due to back pain.

The Veteran was afforded a VA examination from September 2004 
where the Veteran complained of thoracic pain with radiation 
to his posterior right hip, associated with numbness and 
tingling of the thoracic spine.  The Veteran noted that he 
was unsure of a specific number of occasions that he had 
additional flare-ups but that he would have acute pain after 
long trips.  The examiner noted that the Veteran has a mild 
kyphotic deformity on the thoracic spine, but that he had a 
normal posture and gait.  Range of motion testing of the 
Veteran's thoracolumbar spine showed that the Veteran had 
flexion to 70 degrees, extension to 10 degrees, left and 
right lateral flexion to 30 degrees and left and right 
lateral rotation to 30 degrees.  The examiner noted that the 
motion was not painful.  The examiner also noted that the 
Veteran's range of motion was not additionally limited by 
pain, fatigue, weakness or lack of endurance following 
repetitive use or during flare-ups.  The examiner even stated 
that there was no function impact on repetitive use during 
the exam.  The examiner also stated that the Veteran did not 
have ankylosis, and that there was no palpable thoracolumbar 
spasm or weakness of the legs.  Neurologically, the examiner 
found that the Veteran had diminished pinprick and smooth 
sensation on the right L4-L5 dermatomes of the left.  His 
motor examination and reflexes were normal.  The Veteran also 
had a positive Goldthwait's sign on the right leg.  The 
examiner diagnosed the Veteran with status post T7 
compression fracture that resulted in a mild deformity of the 
thoracic spine, and right L4-L5 radiculopathy.  The examiner 
noted that "the right L4-L5 radiculopathy does not 
correspond anatomically to the level of the compression 
fracture T7" and the Veteran had normal sensory examination 
of the thoracic dermatomes bilaterally.

A VA treatment record from March 2005 noted that the 
Veteran's range of motion was intact, his muscle tone was 
adequate, and that he had no deformities and no gross motor 
or sensory deficits.  The claims folder also contains two x-
rays from January 2005.  The x-ray of the lumbar spine noted 
that the lumbar spine was in normal anatomical alignment, but 
that there was mild degenerative disc disease at L5/S1.  The 
x-ray of the thoracic spine showed normal anatomical 
alignment with mild loss of height of the T7 vertebral body.  
The impression was that the Veteran had mild compression 
fracture of the T7 vertebral body of an undetermined age.  

The Veteran was afforded another VA examination in November 
2008.  The Veteran complained of constant burning pain in his 
thoracic and lumbar spine, which he felt daily.  He stated 
that the pain did not radiate.  An examination of the muscles 
of the Veteran's spine revealed left and right spasms, but 
the examiner stated that they were not severe enough to be 
responsible for an abnormal gait or spinal contour.  The 
examiner also found that the Veteran had normal muscle tone, 
and no abnormal sensation in the lower extremities.  The 
Veteran had no reflex in his left ankle.  Range of motion 
testing showed the Veteran had passive and active forward 
flexion of his thoracolumbar spine to 60 degrees with pain 
beginning and ending at 60 degrees.  The Veteran had passive 
and active extension to 25 degrees with pain beginning and 
ending at 25 degrees.  There was no additional loss of motion 
on repetitive use.  The Veteran does not have thoracolumbar 
spine ankylosis.  The examiner noted that the Veteran's back 
conditions had a significant effect on his work as he was 
assigned different duties and had increased absenteeism.  
There was also a moderate effect on the Veteran's abilities 
to do chores, exercise, and participate in recreational 
activities.

The evidence for the relevant period dating prior November 4, 
2008 reveals the Veteran's symptoms are adequately addressed 
by the 10 percent evaluation assigned, even considering 
complaints of pain.  In this regard, the September 2004 VA 
examination revealed forward flexion in excess of 60 degrees 
without pain, and a combined range of motion of 200 degrees.  
Also, there were no muscle spasms noted.  Thus, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent during this period.

However, for the period beginning on November 4, 2008, the 
November 2008 VA examination reflects that the Veteran's 
forward flexion was limited to 60 degrees, which falls within 
the criteria for an evaluation of 20 percent.  The Board 
finds no basis to award a disability rating greater than 20 
percent for the Veteran's status post T7 compression 
fracture.  38 C.F.R. § 4.7.  In this respect, the evidence 
reveals no evidence of forward flexion limited to 30 degrees 
or less, even considering complaints of pain.  Thus, for the 
period beginning November 4, 2008, the 20 percent disability 
rating granted is sufficient when considering all of the 
factors of functional loss discussed above.  38 C.F.R. §§ 
4.40, 4.45; DeLuca, 8 Vet. App. at 206.

The Board also finds no evidence of neuropathy or 
radiculopathy associated with the Veteran's T7 compression 
fracture.  The September 2004 VA examination report noted 
that the Veteran had L4-L5 radiculopathy but specifically 
found that it was not associated with his service-connected 
T-7 fracture.  Also, the November 2008 VA examination found 
no abnormal muscle power or sensation in the Veteran's lower 
extremities.  Thus, a separate rating for a neurological 
disorder of the lower extremities is not warranted.

In summary, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the period prior to November 4, 2008, and in favor of a 
disability rating of 20 percent, but no greater, for the 
Veteran's status post T7 compression fracture from that date.  
See Hart, supra. 

Finally, the Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 




	(CONTINUED ON NEXT PAGE)





ORDER

1.  An evaluation in excess of 10 percent for status post T7 
compression fracture for the period from June 6, 2004 through 
November 3, 2008, is denied.

2.  Beginning November 4, 2008, an evaluation of 20 percent 
for status post T7 compression fracture is granted, subject 
to the law and regulations governing the award of monetary 
benefits.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


